Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 2, 2012 (this
“Agreement”), to the CREDIT AGREEMENT dated as of July 25, 2007, as amended and
restated as of November 5, 2010 (the “Existing Credit Agreement”), among
CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation, COMMUNITY HEALTH
SYSTEMS, INC., a Delaware corporation, the Subsidiary Guarantors listed on the
signature pages hereto, the Lenders listed on the signature pages hereto and
CREDIT SUISSE AG, as Administrative Agent and Collateral Agent.

PRELIMINARY STATEMENT

The Borrower has requested that the Existing Credit Agreement be amended and
restated in the form attached hereto as Exhibit A (as so amended and restated,
the “Second Restated Credit Agreement”), to, among other things, (a) extend the
maturity of, and modify the pricing terms with respect to, a portion of the
Non-Extended Term Loans outstanding under and as defined in the Existing Credit
Agreement (the “Existing Non-Extended Term Loans”) and (b) modify certain
covenants and other provisions set forth in the Existing Credit Agreement.

On the Second Restatement Effective Date (as defined below), certain of the
terms of the Existing Non-Extended Term Loans of each Term Lender holding such
Loans (each, an “Existing Non-Extended Term Loan Lender”) that approves this
Agreement and elects to convert all (or a portion) of its Existing Non-Extended
Term Loans into Extended Term Loans by executing and delivering to the
Administrative Agent (or its counsel), on or prior to 12:00 p.m. (noon), New
York City time, on January 26, 2012 (the “Delivery Time”), a signature page to
this Agreement designating itself as an “Extended Term Loan Lender” will be
modified as set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Second Restated Credit Agreement. The provisions of
Section 1.02 of the Second Restated Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

(b) The Non-Extended Delayed Draw Term Loans and Non-Extended Funded Term Loans
(each as defined in the Existing Credit Agreement) outstanding immediately prior
to the Second Restatement Effective Date are referred to herein as “Existing
Non-Extended Delayed Draw Term Loans” and “Existing Non-Extended Funded Term
Loans”, respectively.



--------------------------------------------------------------------------------

SECTION 2. Amendment and Restatement of the Existing Credit Agreement. Effective
as of the Second Restatement Effective Date, the Existing Credit Agreement is
hereby amended and restated in the form attached hereto as Exhibit A.

SECTION 3. Concerning the Term Loans. (a) Subject to the terms and conditions
set forth herein and in the Second Restated Credit Agreement, as of the Second
Restatement Effective Date, each Extended Term Loan Lender agrees that (i) 100%
of its Existing Non-Extended Term Loans or (ii) such lesser principal amount of
its Existing Non-Extended Term Loans as may be specified by such Extended Term
Loan Lender on its executed counterpart of this Agreement will be converted into
Extended Term Loans of like outstanding principal amount, provided that, in the
event that the aggregate principal amount of the Existing Non-Extended Term
Loans which Existing Non-Extended Term Loan Lenders agree to convert into
Extended Term Loans in accordance with the foregoing clause (i) or (ii) (such
Existing Non-Extended Term Loans being referred to herein as the “Designated
Existing Non-Extended Term Loans”) is greater than $2,000,000,000, the Borrower
may (but shall not be obligated to) elect, by written notice to the
Administrative Agent, to cause less than all (but not less than $2,000,000,000
aggregate principal amount) of the Designated Existing Non-Extended Term Loans
to become Extended Term Loans, such allocation to be made on a pro rata basis
among the Existing Non-Extended Term Loan Lenders, such that the same proportion
of each Existing Non-Extended Term Loan Lender’s Designated Existing
Non-Extended Term Loans is so converted into Extended Term Loans (such election,
a “Pro Rata Allocation Election”).

(b) In the event the Borrower makes a Pro Rata Allocation Election, if any
Existing Non-Extended Term Loan Lender holds, immediately prior to the
conversion of such Lender’s Existing Non-Extended Term Loans into Extended Term
Loans, both (i) Existing Non-Extended Funded Term Loans and (ii) Existing
Non-Extended Delayed Draw Term Loans, then a portion of each shall be converted
into Extended Term Loans, such that (A) the ratio of Non-Extended Funded Term
Loans to Non-Extended Delayed Draw Term Loans held by such Lender immediately
following such conversion is the same as (B) the ratio of Existing Non-Extended
Funded Term Loans to Existing Non-Extended Delayed Draw Term Loans held by such
Lender had been immediately prior to such conversion.

(c) In the event the Borrower makes a Pro Rata Allocation Election, then, if any
Existing Non-Extended Term Loan Lender holds, immediately prior to the
conversion of such Lender’s Existing Non-Extended Term Loans into Extended Term
Loans, Existing Non-Extended Funded Term Loans or Existing Non-Extended Delayed
Draw Term Loans (i) of more than one Type or (ii) in the case of Eurodollar
Loans, having more than one Interest Period, then a portion of such Existing
Non-Extended Funded Term Loans or Existing Non-Extended Delayed Draw Term Loans,
as applicable, (A) of each such Type and (B) if applicable, subject to each such
Interest Period, shall be converted into Extended Term Loans, in each case such
that, (1) the proportion of such Existing Non-Extended Term Loan Lender’s
aggregate Non-Extended Funded Term Loans or Non-Extended Delayed Draw Term
Loans, as applicable, constituted by any Loans that are of the same Type and
subject to the same Interest Period immediately



--------------------------------------------------------------------------------

following such conversion shall be the same as (2) the proportion of such
Existing Non-Extended Term Loan Lender’s total Existing Non-Extended Funded Term
Loans or Existing Non-Extended Delayed Draw Term Loans, as applicable,
constituted by Loans of such Type and subject to such Interest Period had been
immediately prior to such conversion.

(d) The Existing Non-Extended Funded Term Loans and the Existing Non-Extended
Delayed Draw Term Loans of any Lender that, in each case, are not converted into
Extended Term Loans shall, following the Second Restatement Effective Date,
continue to be in effect and outstanding under the Second Restated Credit
Agreement, on the terms and conditions set forth therein, as “Non-Extended
Funded Term Loans” or “Non-Extended Delayed Draw Term Loans”, respectively.

(e) For all purposes of the Second Restated Credit Agreement and the other Loan
Documents, the Existing Non-Extended Term Loans converted into Extended Term
Loans pursuant to the terms of this Agreement shall constitute “Extended Term
Loans” under the Credit Agreement and the terms and conditions of such Extended
Term Loans shall be identical to those of the Extended Term Loans as defined in
the Existing Credit Agreement and the Second Restated Credit Agreement.

(f) None of the transactions set forth in this Section 3 shall be deemed to be a
conversion of any Term Loan into a Loan of a different Type or with a different
Interest Period or a payment or prepayment of any Term Loan, and the parties
hereto hereby agree that no breakage or similar costs will accrue solely as a
result of the transactions contemplated by this Section 3.

SECTION 4. Representations and Warranties. Each of Parent, the Borrower and each
Subsidiary Guarantor hereby represents and warrants to each other party hereto
that:

(a) The representations and warranties set forth in Article III of the Second
Restated Credit Agreement and in each other Loan Document are true and correct
in all material respects on and as of the Second Restatement Effective Date as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Second Restatement Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Agreement. The Guarantees created under such Security
Documents will continue to guarantee the Obligations (as the Obligations are
modified hereunder) to the same extent as they guaranteed the Obligations
immediately prior to the Second Restatement Effective Date. The Liens created
under such Security Documents will continue to secure the Obligations (as the
Obligations are modified hereunder), and will continue to be perfected, in each
case, to the same extent as they secured the Obligations or were perfected
immediately prior to the Second Restatement Effective Date.



--------------------------------------------------------------------------------

(d) As of the Second Restatement Effective Date, no action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings under the Second Restated Credit Agreement,
except for (a) such as have been made or obtained and are in full force and
effect and (b) such actions, consents, approvals, registrations or filings which
the failure to obtain or make could not reasonably be expected to result in a
Material Adverse Effect.

(e) As of the Second Restatement Effective Date, the Guarantee and Collateral
Agreement creates in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof, subject to the effects of bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and general equitable principles, and
(i) with respect to all Pledged Collateral (as defined in the Guarantee and
Collateral Agreement) previously delivered to and in possession of the
Collateral Agent, the Lien created under the Guarantee and Collateral Agreement
constitutes a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral as
to which perfection may be obtained by such actions, in each case prior and
superior in right to any other person, and (ii) with the previous filing of
financing statements in the offices specified on Schedule 3.19(a) of the Second
Restated Credit Agreement, the Lien created under the Guarantee and Collateral
Agreement constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement) as
to which perfection may be obtained by such filings, in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 of the Second Restated Credit Agreement.

(f) As of the Second Restatement Effective Date, the Guarantee and Collateral
Agreement, together with the filings made pursuant to the Guarantee and
Collateral Agreement currently on file with the United States Patent and
Trademark Office and the United States Copyright Office and the financing
statements currently on file in the offices specified on Schedule 3.19(a) of the
Second Restated Credit Agreement, constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Guarantee and Collateral Agreement) in
which a security interest may be perfected by filing security agreements in the
United States and its territories and possessions, in each case prior and
superior in right to any other person other than with respect to Liens permitted
pursuant to Section 6.02 of the Second Restated Credit Agreement (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Second Restatement
Effective Date).



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Second Restatement Effective Date”):

(a) The Administrative Agent shall have received counterparts hereof duly
executed and delivered by Parent, the Borrower, each Subsidiary Loan Party and
the Required Lenders.

(b) The Administrative Agent shall have received a favorable written opinion of
(i) Kirkland & Ellis LLP, counsel for Parent and the Borrower, substantially to
the effect set forth on Exhibit B-1 and (ii) the general counsel of Parent,
substantially to the effect set forth in Exhibit B-2.

(c) The Administrative Agent shall have received (i) a certificate as to the
good standing of the Parent and the Borrower as of a recent date, from the
Secretary of State of its state of organization; (ii) a certificate of the
Secretary or Assistant Secretary of the Parent and the Borrower dated the Second
Restatement Effective Date and certifying (A) that attached thereto is a true
and complete copy of (1) the by-laws (or equivalent thereof) and (2) the
certificate or articles of incorporation, certified as of a recent date by the
Secretary of State of the applicable state of organization, in each case of such
Loan Party as in effect on the Second Restatement Effective Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (or, if such by-laws (or equivalent thereof) or certificate or articles
of incorporation have not been amended or modified since any delivery thereof to
the Administrative Agent on the Closing Date or the First Restatement Effective
Date, as applicable, certifying that no such amendment or modification has
occurred), (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent thereof) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and (C) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 of the Second Restated Credit Agreement.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Second Restatement Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.



--------------------------------------------------------------------------------

(f) The Security Documents shall be in full force and effect on the Second
Restatement Effective Date, and the Collateral Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

(g) The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that unconditionally transmits its executed
counterpart of this Agreement to the Administrative Agent (or its counsel) on or
prior to the Delivery Time, of an amendment fee in an amount equal to 0.175% of
the aggregate principal amount of the outstanding Loans and unused Commitments
of such Lender as of the Second Restatement Effective Date. Such fees shall be
payable in immediately available funds and, once paid, shall not be refundable
in whole or in part.

(h) The Administrative Agent shall have received payment from the Borrower, for
the account of each Existing Non-Extended Term Loan Lender, a fee in an amount
equal to 0.25% of the aggregate principal amount of such Existing Non-Extended
Term Loan Lender’s Existing Non-Extended Term Loans that are converted into
Extended Term Loans on the Second Restatement Effective Date. Such fees shall be
payable in immediately available funds and, once paid, shall not be refundable
in whole or in part.

The Administrative Agent shall notify the parties hereto of the Second
Restatement Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied at or prior to 5:00 p.m. New York
City time on February 24, 2012.

SECTION 6. Effect of this Agreement. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Second Restated Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Second Restated Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan Document in similar or
different circumstances.

(b) On and after the Second Restatement Effective Date, each reference in the
Second Restated Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document, shall be deemed a reference to the Second Restated
Credit Agreement.



--------------------------------------------------------------------------------

(c) This Agreement shall constitute a “Loan Document” for all purposes of the
Existing Credit Agreement, the Second Restated Credit Agreement and the other
Loan Documents.

SECTION 7. Reaffirmation. Each of Parent, the Borrower and each of the
Subsidiary Guarantors identified on the signature pages hereto (collectively,
Parent, the Borrower and such Subsidiary Guarantors, the “Reaffirming Loan
Parties”) hereby acknowledges that it expects to receive substantial direct and
indirect benefits as a result of this Agreement and the transactions
contemplated hereby. Each Reaffirming Loan Party hereby consents to this
Agreement and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Agreement and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties. Each of the Reaffirming Loan Parties further agrees to take
any action that may be required or that is reasonably requested by the
Administrative Agent to effect the purposes of this Agreement, the transactions
contemplated hereby or the Loan Documents and hereby reaffirms its obligations
under each provision of each Loan Document to which it is party.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Agreement), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

SECTION 9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 10. No Novation. Neither this Agreement nor the effectiveness of the
Second Restated Credit Agreement shall extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing or securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement,
the Second Restated Credit Agreement or any other document contemplated hereby
or thereby shall be construed as a release or other discharge of the Borrower
under the Existing Credit Agreement or any Loan Party under any other Loan
Document from any of its obligations and liabilities thereunder. The Existing
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.



--------------------------------------------------------------------------------

SECTION 11. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   by  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer COMMUNITY HEALTH SYSTEMS, INC.,   by  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Abilene Hospital LLC Abilene Merger LLC Anna Hospital Corporation Berwick
Hospital Company, LLC Big Bend Hospital Corporation Big Spring Hospital
Corporation Birmingham Holdings, LLC Birmingham Holdings II, LLC Bluefield
Holdings, LLC Bluefield Hospital Company, LLC Bluffton Health System, LLC
Brownsville Hospital Corporation Brownwood Medical Center, LLC Bullhead City
Hospital Corporation Bullhead City Hospital Investment Corporation Carlsbad
Medical Center, LLC Centre Hospital Corporation CHHS Holdings, LLC CHS Kentucky
Holdings, LLC CHS Pennsylvania Holdings, LLC CHS Virginia Holdings, LLC CHS
Washington Holdings, LLC Clarksville Holdings, LLC Cleveland Hospital
Corporation Cleveland Tennessee Hospital Company, LLC Clinton Hospital
Corporation Coatesville Hospital Corporation College Station Medical Center, LLC
College Station Merger, LLC Community GP Corp. Community Health Investment
Company, LLC Community LP Corp. CP Hospital GP, LLC CPLP, LLC Crestwood Hospital
LP, LLC Crestwood Hospital, LLC CSMC, LLC CSRA Holdings, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Deaconess Holdings, LLC Deaconess Hospital Holdings, LLC Deming Hospital
Corporation Desert Hospital Holdings, LLC Detar Hospital, LLC DHSC, LLC DHFW
Holdings, LLC Dukes Health System, LLC Dyersburg Hospital Corporation Emporia
Hospital Corporation Evanston Hospital Corporation Fallbrook Hospital
Corporation Foley Hospital Corporation Forrest City Arkansas Hospital Company,
LLC Forrest City Hospital Corporation Fort Payne Hospital Corporation Frankfort
Health Partner, Inc. Franklin Hospital Corporation Gadsden Regional Medical
Center, LLC Galesburg Hospital Corporation Granbury Hospital Corporation Granite
City Hospital Corporation Granite City Illinois Hospital Company, LLC Greenville
Hospital Corporation GRMC Holdings, LLC Hallmark Healthcare Company, LLC Hobbs
Medco, LLC Hospital of Barstow, Inc. Hospital of Fulton, Inc. Hospital of
Louisa, Inc. Hospital of Morristown, Inc. Jackson Hospital Corporation Jackson
Hospital Corporation Jourdanton Hospital Corporation Kay County Hospital
Corporation Kay County Oklahoma Hospital Company, LLC Kirksville Hospital
Company, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Lakeway Hospital Corporation Lancaster Hospital Corporation Las Cruces Medical
Center, LLC Lea Regional Hospital, LLC Lexington Hospital Corporation Longview
Merger, LLC LRH, LLC Lutheran Health Network of Indiana, LLC Marion Hospital
Corporation Martin Hospital Corporation Massillon Health Community System, LLC
Massillon Health System, LLC Massillon Holdings, LLC McKenzie Tennessee Hospital
Company, LLC McNairy Hospital Corporation MCSA, L.L.C. Medical Center of
Brownwood, LLC Merger Legacy Holdings, LLC MMC of Nevada, LLC Moberly Hospital
Company, LLC MWMC Holdings, LLC Naticoke Hospital Company, LLC National
Healthcare of Leesville, Inc. National Healthcare of Mt. Vernon, Inc. National
Healthcare of Newport, Inc. Navarro Regional, LLC NC-DSH, LLC Northampton
Hospital Company, LLC Northwest Hospital, LLC NOV Holdings, LLC NRH, LLC Oak
Hill Hospital Corporation Oro Valley Hospital, LLC Palmer-Wasilla Health System,
LLC Payson Hospital Corporation Pennsylvania Hospital Company, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Phillips Hospital Corporation Phoenixville Hospital Company, LLC Pottstown
Hospital Company, LLC QHG Georgia Holdings, Inc. QHG Georgia Holdings II, LLC
QHG of Clinton County, Inc. QHG of Enterprise, Inc. QHG of Forrest County, Inc.
QHG of Fort Wayne Company, LLC QHG of Hattiesburg, Inc. QHG of Massillon, Inc.
QHG of South Carolina, Inc. QHG of Spartanburg, Inc. QHG of Springdale, Inc. QHG
of Warsaw Company, LLC Quorum Health Resources, LLC Red Bud Hospital Corporation
Red Bud Illinois Hospital Company, LLC Regional Hospital of Longview, LLC River
Region Medical Corporation Roswell Hospital Corporation Ruston Hospital
Corporation Ruston Louisiana Hospital Company, LLC SACMC, LLC Salem Hospital
Corporation San Angelo Community Medical Center, LLC San Angelo Medical, LLC San
Miguel Hospital Corporation Scranton Holdings, LLC Scranton Hospital Company,
LLC Scranton Quincy Holdings, LLC Scranton Quincy Hospital Company, LLC
Shelbyville Hospital Corporation Siloam Springs Arkansas Hospital Company, LLC
by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Siloam Springs Holdings, LLC Southern Texas Medical Center, LLC Spokane Valley
Washington Hospital Company, LLC Spokane Washington Hospital Company, LLC
Tennyson Holdings, LLC Tooele Hospital Corporation Tomball Texas Holdings, LLC
Tomball Texas Hospital Company, LLC Triad Health Care Corporation Triad Holdings
III, LLC Triad Holdings IV, LLC Triad Holdings V, LLC Triad Nevada Holdings, LLC
Triad of Alabama, LLC Triad of Oregon, LLC Triad-ARMC, LLC Triad-El Dorado, Inc.
Triad-Navarro Regional Hospital Subsidiary, LLC Tunhannock Hospital Company, LLC
VHC Medical, LLC Vicksburg Healthcare, LLC Victoria Hospital, LLC Virginia
Hospital Company, LLC Warren Ohio Hospital Company, LLC Warren Ohio Rehab
Hospital Company, LLC Watsonville Hospital Corporation Waukegan Hospital
Corporation Waukegan Illinois Hospital Company, LLC Weatherford Hospital
Corporation Weatherford Texas Hospital Company, LLC Webb Hospital Corporation
Webb Hospital Holdings, LLC Wesley Health System, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

West Grove Hospital Company, LLC WHMC, LLC Wilkes-Barre Behavioral Hospital
Company, LLC Wilkes-Barre Holdings, LLC Wilkes-Barre Hospital Company, LLC
Williamston Hospital Corporation Women & Children’s Hospital, LLC Woodland
Heights Medical Center, LLC Woodward Health System, LLC Youngstown Ohio Hospital
Company, LLC by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Brownwood Hospital, L.P.

By: Brownwood Medical Center, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

College Station Hospital, L.P.

By: College Station Medical Center, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

Navarro Hospital, L.P.

By: Navarro Regional, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

QHG Georgia, LP

By: QHG Georgia Holdings II, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Victoria of Texas, L.P.

By: Detar Hospital, LLC

Its: General Partner

by  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent, Collateral Agent, Swingline Lender and Issuing Bank,   by  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Managing Director   by  

/s/ Rahul Parmar

    Name: Rahul Parmar     Title: Associate



--------------------------------------------------------------------------------

EXHIBIT A

Form of Second Amended and Restated Credit Agreement

 

See Exhibit 10.2 to Community Health Systems, Inc.’s Form 8-K filed on February
6, 2012



--------------------------------------------------------------------------------

EXHIBIT B-1

Form of Kirkland & Ellis LLP Opinion



--------------------------------------------------------------------------------

February 2, 2012

Credit Suisse AG,

    as Administrative Agent, Collateral

    Agent, and Issuing Bank

Credit Suisse Securities (USA) LLC,

    as Sole Book Runner

    and Sole Lead Arranger,

Each of the Lenders party to

    the Credit Agreement described below

Ladies and Gentlemen:

We are issuing this opinion letter in our capacity as special legal counsel to:
(i) CHS/Community Health Systems, Inc., a Delaware corporation (“Borrower”),
(ii) Community Health Systems, Inc., a Delaware corporation (“Parent”), and
(iii) each of the Subsidiaries listed on the Schedule of Guarantors attached
hereto as Schedule E (collectively, the “Guarantors” and each a “Guarantor”) in
response to the requirement in Section 5(b)(i) of the Second Amendment and
Restatement Agreement, dated as of even date herewith (the “Amendment
Agreement”), among Parent, Borrower, the Guarantors and Credit Suisse, as
Administrative Agent and Collateral Agent (the “Agent”), and the Lenders listed
on the signature pages thereto, which Amendment Agreement amends and restates
the Credit Agreement, dated as of July 25, 2007, as amended and restated as of
November 5, 2010 (the “Existing Credit Agreement”), among Parent, Borrower,
Agent, and the Lenders party thereto (the Existing Credit Agreement, as amended
and restated by the Amendment Agreement, the “Credit Agreement”). Parent,
Borrower and the Guarantors are collectively referred to herein as the “Credit
Parties” and each a “Credit Party”. References herein to the “Delaware Credit
Parties” means each of Parent and Borrower.

Capitalized terms used and not otherwise defined herein have the meanings
ascribed to such terms in the Credit Agreement. The Agent, the Sole Bookrunner
and Sole Lead Arranger, and the Lenders are sometimes referred to herein as
“you”. The term “Credit Documents” whenever it is used in this letter means the
Amendment Agreement and the Credit Agreement, in each case in the form executed
by the parties thereto on the date hereof.

The term “Organization Documents” whenever it is used in this letter means the
certificate of incorporation and the bylaws of the relevant entity, in each
case, as amended through the date hereof.



--------------------------------------------------------------------------------

February 2, 2012

Page 2

 

Subject to the assumptions, qualifications, exclusions and other limitations
that are identified in this letter and in the schedules attached to this letter,
we advise you, and, with respect to each legal issue addressed in this letter,
it is our opinion, that:

 

1. Each of the Delaware Credit Parties is a corporation existing and in good
standing under the Delaware General Corporation Law, as in effect on the date
hereof (the “DGCL”).

 

2. Each of the Delaware Credit Parties has the corporate power to execute and
deliver the Amendment Agreement and perform its respective obligations under the
Credit Documents to which it is a party.

 

3. Each of the boards of directors of each of the Delaware Credit Parties has
adopted by requisite vote or action, in accordance with the applicable
provisions of its Organization Documents granting such authority to the board of
directors, the resolutions necessary to authorize such Delaware Credit Party’s
execution and delivery of the Amendment Agreement, and the performance of such
Delaware Credit Party’s obligations under, the Credit Documents to which it is a
party.

 

4. Each Delaware Credit Party has duly executed and delivered the Amendment
Agreement.

 

5. Each of the Credit Documents executed by each Credit Party is a valid and
binding obligation of each such Credit Party that is a party thereto, and is
enforceable against such Credit Party in accordance with its terms.

 

6. The execution and delivery by each of the Delaware Credit Parties and, except
in the case of the following clause (a), each of the other Credit Parties, of
the Amendment Agreement, and the performance of its obligations under each
Credit Document, will not (a) violate any existing provisions of the
Organization Documents of such Delaware Credit Party, (b) constitute a violation
by such Credit Party of any applicable provision of existing statutory law or
governmental regulation applicable to such Credit Party and covered by this
letter or (c) result in the creation or imposition of (or obligation to create
or impose) any Lien on any property of any Credit Party (other than Liens
created pursuant to the Loan Documents) under, or result in a breach or other
violation of, or constitute a default under, any agreement listed on the
Schedule I attached hereto (the “Specified Agreements”) (except we express no
opinion with respect to conflicts, breaches or defaults under any agreement
which is not a Specified Agreement or with respect to financial covenants or
tests).

 

7.

No Credit Party is presently required to obtain any consent, approval,
authorization or order of any State of New York or United States federal court
or governmental agency in order to obtain the right to execute and deliver the
Amendment Agreement and perform any of the Credit Documents to which it is a
party, except for: (a) those obtained or made



--------------------------------------------------------------------------------

February 2, 2012

Page 3

 

  on or prior to the date hereof, (b) any actions or filings necessary to
perfect the liens and security interests granted under the Security Documents or
to release existing liens, (c) consents, approvals, authorizations, orders,
actions or filings required in connection with ordinary course conduct by such
Credit Party of its respective businesses and ownership or operation by such
Credit Parties of its assets, (d) consents, approvals, authorizations, orders,
actions or filings required under any laws, regulations or governmental
requirements as set forth on Schedule C hereto, and (e) any actions or filings
that may be required by any banking, insurance or other regulatory statute to
which you may be subject (as to which matters we express no opinion).

 

8. The execution and delivery of the Amendment Agreement will not, in and of
itself, result in the loss of perfection (if any) of any security interest
arising under Article 9 of the UCC to the extent that such security interest was
and remained perfected under the Guarantee and Collateral Agreement under
Article 9 of the UCC immediately prior to such execution and delivery. For the
avoidance of doubt, we express no opinion regarding (i) the creation, priority
or enforcement of any such security interest, (ii) the effect on such priority
of the execution and delivery of the Amendment Agreement, or (iii) the
perfection of any such security interest.

In preparing this letter, we have relied without any independent verification
upon the assumptions recited in Schedule B to this letter and upon:
(i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Credit
Agreement and the other Credit Documents; (iii) factual information provided to
us in a support certificate executed by one or more of the Credit Parties; and
(iv) factual information we have obtained from such other sources as we have
deemed reasonable. We have examined the originals or copies certified to our
satisfaction, of such other corporate records of the Delaware Credit Parties as
we deem necessary for or relevant to our opinions, certificates of public
officials and the officers of the Delaware Credit Parties and we have assumed
without investigation that there has been no relevant change or development
between the dates as of which the information cited in the preceding sentence
was given and the date of this letter and that the information upon which we
have relied is accurate and does not omit disclosures necessary to prevent such
information from being misleading.

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain factual information about which
this letter advises you, we confirm that we do not have any actual knowledge
that has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph are unwarranted or that any information supplied to us in
connection with the preparation of this letter is wrong. The terms “actual
knowledge”, “knowledge”, “aware” or similar terms wherever they are used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the following Kirkland & Ellis LLP lawyers
who have had significant involvement with negotiation or preparation of the
Credit Agreement (herein called “our Designated Transaction Lawyers”): Ashley
Gregory.



--------------------------------------------------------------------------------

February 2, 2012

Page 4

 

Except as set forth in the following sentences of this paragraph, our opinion on
every legal issue addressed in this letter (collectively, “our opinions”) is
based exclusively on such internal law of the State of New York or such federal
law of the United States, which, in each case, is in our experience normally
applicable to general business entities not engaged in regulated business
activities and to transactions of the type contemplated between the Credit
Parties, on the one hand, and you, on the other hand, in the Credit Documents,
but without our having made any special investigation as to any other laws. We
express no opinion or advice as to any law (a) to which the Credit Parties may
be subject as a result of your legal or regulatory status, your sale or transfer
of any Loans or other obligations or interests therein or your (as opposed to
any other lender’s) involvement in the transactions contemplated by the Credit
Documents, (b) identified on Schedule C, or (c) which might be violated by any
misrepresentation or omission or a fraudulent act. For purposes of the opinion
in paragraph 1, as to existence and good standing, we have relied exclusively
upon certificates issued by a governmental authority in each relevant
jurisdiction and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by such certificates. For purposes of paragraphs
2 through 4 and 6(a), such opinions are based on the DGCL and we have rendered
such opinions based exclusively on our review of the statutory provisions of
such statutes as published by Aspen Law & Business, as supplemented through
January 3, 2012, without regard to any regulations promulgated thereunder or any
judicial or administrative interpretations thereof. We advise you that issues
addressed by this letter may be governed in whole or in part by other laws, but
we express no opinion as to whether any relevant difference exists between the
laws upon which our opinions are based and any other laws which may actually
govern. Our opinions are subject to all qualifications in Schedule A and do not
cover or otherwise address any law or legal issue that is identified in the
attached Schedule C or any provision in the Credit Agreement or any of the other
Credit Documents of any type identified in Schedule D. Provisions in the Credit
Documents that are not excluded by Schedule D or any other part of this letter
or its attachments are called the “Relevant Agreement Terms.”

Except to the extent set forth in the preceding paragraph, each of our opinions
on each legal issue addressed in this letter represents our opinion as to how
the issue addressed in such opinion would be resolved were it to be considered
by the highest court of the jurisdiction upon whose law our opinion on that
issue is based. The manner in which any particular issue would be treated in any
actual court case would depend in part on facts and circumstances particular to
the case, and this letter is not intended to guarantee the outcome of any legal
dispute that may arise in the future. It is possible that some Relevant
Agreement Terms may not prove enforceable for reasons other than those cited in
this letter should an actual enforcement action be brought, but (subject to all
the exceptions, qualifications, exclusions and other limitations contained in
this letter) such unenforceability would not in our opinion prevent you from
realizing the principal benefits purported to be provided by the Relevant
Agreement Terms of a remedial nature contained in the Credit Documents.



--------------------------------------------------------------------------------

February 2, 2012

Page 5

 

This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which our Designated Transaction Lawyers did not
have actual knowledge at such time, by reason of any change subsequent to such
time in any law covered by any of our opinions, or for any other reason. The
attached schedules are an integral part of this letter, and any term defined in
this letter or any schedule has that defined meaning wherever it is used in this
letter or in any schedule to this letter.

You may rely upon this letter only for the purposes served by the provisions in
the Amendment Agreement cited in the initial paragraph of this letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this letter for any purpose; (ii) this letter
may not be cited or quoted in any financial statement, prospectus, private
placement memorandum or other similar document; (iii) this letter may not be
cited or quoted in any other document or communication that might encourage
reliance upon this letter by any person or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this letter or any portion
hereof may not be furnished to anyone for purposes of encouraging or in a manner
that might encourage such reliance; provided, however, that financial
institutions that subsequently become Lenders under the Credit Agreement in
accordance with the assignment provisions thereof may rely on this letter as of
the date hereof as if this letter were addressed to them.

 

Sincerely,



--------------------------------------------------------------------------------

Schedule A

General Qualifications

The opinions in the letter to which this Schedule is attached (“our letter”) are
subject to the qualifications as set forth in this Schedule A.

 

1. Bankruptcy and Insolvency Exception. Each of our opinions of our letter is
subject to the effect of bankruptcy, insolvency, reorganization, receivership,
moratorium and other similar laws. This exception includes:

 

  (a) the Federal Bankruptcy Code and thus comprehends, among others, matters of
turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;

 

  (b) all other Federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

 

  (c) state fraudulent transfer and conveyance laws; and

 

  (d) judicially developed doctrines in this area, such as substantive
consolidation of entities and equitable subordination and the recharacterization
of debt.

 

2. Equitable Principles Limitation. Each of our opinions is subject to the
effect of general principles of equity, whether applied by a court of law or
equity. This limitation includes principles:

 

  (a) governing the availability of specific performance, injunctive relief or
other equitable remedies, which generally place the award of such remedies,
subject to certain guidelines, in the discretion of the court to which
application for such relief is made;

 

  (b) affording equitable defenses (e.g., waiver, laches, and estoppel) against
a party seeking enforcement;

 

  (c) requiring good faith and fair dealing in the performance and enforcement
of a contract by the party seeking its enforcement;

 

  (d) requiring reasonableness in the performance and enforcement of an
agreement by the party seeking enforcement of the contract;

 

  (e) requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;

 

A-1



--------------------------------------------------------------------------------

  (f) requiring consideration of the impracticability or impossibility of
performance at the time of attempted enforcement; and

 

  (g) affording defenses based upon the unconscionability of the enforcing
party’s conduct after the parties have entered into the contract.

 

3. Other Common Qualifications. Each of our opinions of our letter is subject to
the effect of rules of law that:

 

  (a) limit or affect the enforcement of provisions of a contract that purport
to waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;

 

  (b) provide that forum selection (and not choice of law) clauses in contracts
are not necessarily binding on the court(s) in the forum selected (except to the
extent provided in Section 5-1402 of the New York General Obligations Law);

 

  (c) limit the availability of a remedy under certain circumstances where
another remedy has been elected;

 

  (d) provide a time limitation after which a remedy may not be enforced;

 

  (e) limit the right of a creditor to use force or cause a breach of the peace
in enforcing rights;

 

  (f) relate to the sale or disposition of collateral by a secured creditor or
the requirements of a commercially reasonable sale;

 

  (g) limit the enforceability of provisions releasing, exculpating or exempting
a party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy,
or for strict product liability or litigation against another party determined
adversely to such party or for liabilities arising under the securities laws, or
which limit the enforceability of provisions requiring indemnification of a
party with respect to litigation between such party and another party from whom
indemnification is sought which is determined adversely to the party seeking
indemnification;

 

  (h) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 

  (i) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;

 

  (j) may permit a party that has materially failed to render or offer
performance required by the contract to cure that failure unless (i) permitting
a cure would unreasonably hinder the aggrieved party from making substitute
arrangements for performance or (ii) it was important in the circumstances to
the aggrieved party that performance occur by the date stated in the contract;

 

A-2



--------------------------------------------------------------------------------

  (k) may render guarantees or similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Credit Documents (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between the
beneficiary and the Credit Parties that is substantially and materially
different from that presently contemplated by the Credit Documents, (ii) release
a primary obligor, or (iii) impair a guarantor’s recourse against the primary
obligor; and

 

  (l) render unenforceable requirements in the Credit Documents that provisions
therein may only be waived or amended in writing, to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any such provision.

 

4. Referenced Provision Qualification. Each opinion regarding the validity,
binding effect, or enforceability of a provision (the “First Provision”) in any
of the Credit Documents requiring any party to perform its obligations under, or
to cause any other person to perform its obligations under, any other provision
(the “Second Provision”) of any Credit Document, or stating that any action will
be taken as provided in or in accordance with any such Second Provision, are
subject to the same qualifications as the corresponding opinion in this letter
relating to the validity, binding effect, and enforceability of such Second
Provision.

 

5. Collateral Qualifications. The opinions and advice contained in our letter
are subject to the following advice (terms used herein that are defined in the
New York UCC or any other applicable Uniform Commercial Code having the meanings
for purposes hereof are used herein in accordance with the meanings given to
them therein):

 

  (a) rights of debtors and obligors and duties of secured parties referred to
in Sections 1-102(3) and 9-602 of the New York UCC (and the corresponding
sections of any other applicable Uniform Commercial Code) may not be waived,
released, varied, or disclaimed by agreement, and our opinions regarding any
such waivers, releases, variations, and disclaimers are limited accordingly;

 

  (b) we express no opinion with respect to any self-help remedies with respect
to the Collateral to the extent they vary from those available under the New
York UCC or other applicable Uniform Commercial Code or with respect to any
remedies otherwise inconsistent with the New York UCC (to the extent that the
New York UCC is applicable thereto) or other applicable law (including, without
limitation, any other applicable Uniform Commercial Code);

 

  (c) a substantial body of case law treats guarantors as “debtors” under the
New York UCC, thereby according guarantors rights and remedies of debtors
established by the New York UCC:

 

  (d) we note that your remedies under the Guarantee and Collateral Agreement
with regard to the sale or after the sale of (i) any securities subject to any
security interest are subject to compliance with state and federal securities
law or (ii) any interest in a limited liability company or partnership interest
is subject to compliance with applicable law;

 

A-3



--------------------------------------------------------------------------------

  (e) we express no opinion with respect to the enforceability of any provision
of any Credit Document that purports to authorize you to purchase at a private
sale the Collateral, which is not subject to widely distributed standard price
quotations or sold on a recognized market;

 

  (f) we express no opinion regarding the characterization of a transaction as
one involving the creation of a lien on real property, the characterization of a
contract as one in a form sufficient to create a lien or a security interest in
real property, the creation, perfection, priority or enforcement of a lien on
real property or matters involving ownership or title to any real property;

 

  (g) we express no opinion regarding the enforceability of any pre-default
waiver of notification of disposition of the Collateral, mandatory disposition
of the Collateral or redemption rights;

 

  (h) we express no opinion regarding the enforceability of any provisions
asserting that the Collateral is owned by or is property of a secured party
prior to such secured party’s foreclosure of such Collateral in accordance with
the applicable Uniform Commercial Code or, in the case of cash Collateral, the
application of such cash Collateral in payment of the secured obligations;

 

  (i) we note that our opinions as to the validity, binding effect or
enforceability of any Credit Document do not constitute opinions as to the
creation, perfection, effect of perfection or priority of any lien or security
interest purported to be granted thereunder; as to which matters we express no
opinion, except to the extent specifically set forth in opinion paragraph 8;

 

  (j) we express no opinion as to the enforceability of cumulative remedies to
the extent such cumulative remedies purport to or would have the effect of
compensating the party entitled to the benefits thereof in amounts in excess of
the actual loss suffered by such party or would violate applicable laws
concerning real estate or mixed collateral foreclosures or elections of
remedies;

 

  (k) we express no opinion with respect to the adequacy of the waivers set
forth in any guaranty insofar as they might not be broad enough for all
situations which might arise for which you would find a waiver desirable; and

 

  (l) we express no opinion with respect to the enforceability of any provision
of any Credit Document which purports to authorize you to sign or file financing
statements or other documents under circumstances not authorized under the
applicable Uniform Commercial Code.

 

A-4



--------------------------------------------------------------------------------

6. Lender’s Regulatory Qualification. We express no opinion with respect to, and
all our opinions are subject to, the effect of the compliance or noncompliance
of each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.

 

7. Usury Qualification. We express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for other than the internal laws of the State
of New York, and, without limiting the foregoing, we expressly disclaim any
opinion as to the usury or other such laws of any other jurisdiction (including
laws of other states made applicable through principles of federal preemption or
otherwise) that may be applicable to the transactions contemplated by the Credit
Documents.

 

8. Savings Clause Qualification. We express no opinion regarding the
enforceability of any “fraudulent conveyance or fraudulent transfer savings
clause” in the Guarantee and Collateral Agreement and any similar provision in
any other document or agreement to the extent such provisions purport to limit
the amount of the obligations of any party or the right to contribution of any
other party with respect to such obligations.

 

 

A-5



--------------------------------------------------------------------------------

Schedule B

Assumptions

For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:

 

1. Each of the Credit Parties (i) has the requisite title and rights to any
property involved in the transactions effected under the Credit Documents
(herein called the “Transactions”) including without limiting the generality of
the foregoing, each item of Collateral existing on the date hereof and (ii) will
have the requisite title and rights to each item of Collateral arising after the
date hereof.

 

2. You are existing and in good standing in your jurisdiction of organization.

 

3. You have the corporate power or, if you are not a corporation, other
requisite power (including, without limitation, under the laws of your
jurisdiction of organization) to execute, deliver and to perform your
obligations under each of the Credit Documents, and each of the Credit Documents
to which you are a party has been duly authorized by all necessary action on
your part and, to the extent you are a party, has been duly executed and duly
delivered by you.

 

4. The Credit Documents to which you are a party constitute valid and binding
obligations of yours and are enforceable against you in accordance with their
terms (subject to qualifications, exclusions, and other limitations similar to
those applicable to our letter).

 

5. You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Credit Documents enforceable against you.

 

6. You have complied with all legal requirements pertaining to your status as
such status relates to your rights to enforce the Credit Documents against the
Credit Parties.

 

7. Each of the Credit Parties (other than the Delaware Credit Parties) is a
corporation or other entity existing and in good standing under the law of their
respective state of organization.

 

8. Each of the Credit Parties’ (other than the Delaware Credit Parties’)
stockholders, board of directors or equivalent governing body has adopted by
requisite vote the resolutions or approvals necessary to authorize such Credit
Party’s execution, delivery and performance by it of each such Credit Document
to which it is a party.

 

9. Each of the Credit Documents, including the powers of attorney related to the
execution thereof, have been duly executed and delivered by each of the Credit
Parties (other than the Delaware Credit Parties) that is a party thereto on the
date hereof.

 

10.

The execution and delivery by each Credit Party (other than the Delaware Credit
Parties) of the Credit Documents to which it is a party, and the consummation by
it of the lending transactions contemplated by each Credit Document to which it
is a party to occur on the date hereof in accordance with the terms thereof will
not (a) violate any existing

 

B-1



--------------------------------------------------------------------------------

  provisions of the Organization Documents of such Credit Party, (b) constitute
a violation by such Credit Party of any applicable provision of existing laws or
governmental regulation or (c) violate any existing order, writ, injunction,
judgment, determination, award or decree of any court or governmental
instrumentality applicable to such Credit Party.

 

11. No Credit Party (other than the Delaware Credit Parties) is presently
required by any law to obtain any consent, approval, authorization or order of
any court or governmental agency in order to obtain the right to enter into any
of the Credit Documents to which it is a party or to take any of the actions
taken by it in connection with the consummation of the lending transactions
contemplated by such Credit Documents to occur on the date hereof in accordance
with the terms thereof.

 

12. Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures on each such document are
genuine.

 

13. Each Public Authority Document is accurate, complete and authentic and all
official public records (including their proper indexing and filing) are
accurate and complete. The term (“Public Authority Documents”) means a
certificate issued by any secretary of state of any other government official,
office or agency concerning a person’s property or status, such as a certificate
of corporate or partnership existence or good standing, a certificate concerning
tax status, a certificate concerning Uniform Commercial Code filings or a
certificate concerning title registration or ownership.

 

14. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.

 

15. The conduct of the parties to the Credit Documents has complied with any
requirement of good faith, fair dealing, and conscionability.

 

16. You have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the Transactions.

 

17. There are no agreements or understandings among the parties, written or oral
(other than the Credit Documents), and there is no usage of trade or course or
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of the Credit Agreement or any of the other Credit
Documents.

 

18. The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.

 

19. All parties to the Transactions will act in accordance with, and will
refrain from taking any actions that are forbidden by, the terms and conditions
of the Credit Documents.

 

B-2



--------------------------------------------------------------------------------

20. All agreements other than the Credit Documents (if any) with respect to
which we have provided advice in our letter or reviewed in connection with our
letter would be enforced as written.

 

21. None of the Credit Parties will in the future take any discretionary action
(including a decision not to act) permitted under the Credit Documents that
would result in a violation of law or constitute a breach or default under any
other agreements or court orders to which such entity may be subject.

 

22. The Credit Parties will in the future obtain all permits and governmental
approvals required, and will in the future take all actions required, relevant
to the consummation of the Transactions or performance of the Credit Documents.

 

23. The representations made by each Credit Party in the Credit Documents to
which it is a party with respect to its jurisdiction or organization, chief
executive office and location of equipment and inventory are and will remain
true and correct.

 

24. Each natural person who is executing any Credit Document on behalf of any
Credit Party has sufficient legal capacity to enter into such Credit Document,
and we have no actual knowledge of any such incapacity.

 

25. No Lender is subject to Regulation T of the Board of Governors of the
Federal Reserve System; and no proceeds of the Loans will be used for any
purpose which would violate or be inconsistent with terms of the Credit
Agreement.

 

26. All information required to be disclosed in connection with any consent or
approval by the Credit Parties’ respective board of directors, board of
managers, or manager, as applicable, or their stockholders (or equivalent
governing or ownership group) and all other information required to be disclosed
in connection with any issue relevant to our opinions or any matter relevant to
any legal issue covered by our opinions has been fully and fairly disclosed to
all persons to whom it is required to be disclosed and no such disclosure
contained any relevant error or omission.

 

27. Each person who has taken any action relevant to any of our opinions in the
capacity of director, management committee member, or officer was duly elected
to that director, management committee member, or officer position and held that
position when such action was taken.

 

28. Each of the Credit Parties’ Organization Documents, all amendments to each
such Organization Document, and all resolutions adopted establishing classes or
series of stock or other equity interests under such Organization Documents have
been adopted in accordance with all applicable legal requirements.

 

29. The transactions contemplated by the Credit Documents are directly or
indirectly related to the business interests of each Credit Party party thereto
and the transactions were fair and reasonable to each such entity at the time
each such transaction was authorized by such Credit Party, and the transactions
were necessary or convenient to the conduct, promotion, or attainment of the
business of the Credit Parties.

 

B-3



--------------------------------------------------------------------------------

30. Immediately prior to the effectiveness of the Amendment Agreement, each of
the Existing Credit Agreement and the other “Loan Documents” remains in full
force and effect and has not been amended, modified, supplemented (other than to
join any Guarantor as a party thereto) or replaced since November 5, 2010.

 

B-4



--------------------------------------------------------------------------------

Schedule C

Excluded Law and Legal Issues

None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:

 

1. Federal securities laws and regulations (including all other laws and
regulations administered by the United States Securities and Exchange
Commission), state “Blue Sky” laws and regulations, and laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments.

 

2. Pension and employee benefit laws and regulations (e.g., ERISA).

 

3. Federal and state antitrust and unfair competition laws and regulations.

 

4. Federal and state laws and regulations concerning filing and notice
requirements (such as the Hart-Scott-Rodino Antitrust Improvements Act of 1986,
as amended, and the Exon-Florio Act, as amended) other than requirements
applicable to charter-related documents such as a certificate of merger.

 

5. Compliance with fiduciary duty requirements.

 

6. The statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing.

 

7. Fraudulent transfer and fraudulent conveyance laws.

 

8. Federal and state environmental, land use and subdivision, tax, racketeering
(e.g., RICO), health and safety and labor laws and regulations.

 

9. To the extent not otherwise specified in this Schedule C, applicable zoning
and building laws, ordinances, code, rules or regulations (e.g., OSHA).

 

10. Federal patent, trademark and copyright, state trademark, and other federal
and state intellectual property laws and regulations.

 

11. Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws.

 

12. Other federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes).

 

13. Any laws, regulations, directives and executive orders that prohibit or
limit the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act).

 

C-1



--------------------------------------------------------------------------------

14. The Anti-Terrorism Order, including Executive Order No. 13224 on Terrorism
Financing, effective September 24, 2001 and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (together, the “Anti-Terrorism Order”) as amended, all rules and
regulations promulgated thereunder and all federal, state and local laws,
statutes, ordinances, orders, governmental rules, regulations, licensing
requirements and policies relating to the Anti-Terrorism Order, the foreign
assets control regulations of the United States Treasury Department, and to the
extent the following relate to any Anti-Terrorism Law such anti-terrorism law or
regulation (including without limitation the Executive order of September 23,
2001 Blocking Property and Prohibiting Transactions and Persons Who Commit and
Threaten to Commit or Support Terrorism) or the Anti-Terrorism Order: the
ownership and operation of, or otherwise regulation of, companies which conduct,
operate or otherwise pursue the business or businesses now and in the future
conducted, operated or otherwise pursued by any of the Credit Parties including,
without limitation, the importation, transportation, manufacturing, dealing,
purchase, use or storage of explosive materials.

 

15. The Communications Act and the rules, regulations and policies of the
Federal Communications Commission promulgated thereunder.

 

16. The Federal Power Act, as amended, and the regulations implementing the
Federal Power Act, all rules and regulations promulgated under any of the
foregoing statutes, the rules, regulations and policies of the Federal Energy
Regulatory Commission and any other federal or any state or local regulatory
authority, and all other federal state and local laws, orders, regulations,
licensing requirements and policies regulating, public utilities, electric
utilities or energy facilities or services (and including without limitation any
requirement under any such federal, state or local law or regulation that any
Credit Party obtain any consent, approval, authorization or order in order to
enter into the Credit Documents and perform the transactions contemplated
thereby or the effect of any failure to obtain any such consent, approval,
authorization or order).

 

17. The Fair Packaging and Labeling Act, as amended, the Food, Drug and Cosmetic
Act, as amended, the Food Security Act of 1985, as amended, the Perishable
Agricultural Commodities Act, as amended, the Food, Agriculture, Conservation
and Trade Act of 1990, as amended, the Nutritional Labeling and Education Act,
as amended, all rules, policies and regulations promulgated under any of the
foregoing statutes, and all other federal, state and local laws, orders,
regulations, licensing requirements and policies relating to the ownership,
operation, processing, production, distribution, purchase or provisions of, or
otherwise regulating, food or farm products or animals.

 

18. Federal, state and local liquor licensing laws and regulations.

 

19. Title to any property.

 

20. The Federal Reserve Board margin regulations.

 

21. Any insurance, HMO, health insurance laws, hospital, regulations, directives
or executive orders.

 

C-2



--------------------------------------------------------------------------------

22. Federal, state and local laws, regulations, licensing requirements and
policies relating to health care, hospitals, Medicare, Medicaid or CHAMPUS
(including those of any state regulatory agency or Centers for Medicare and
Medicaid Services).

 

23. Federal, state, or local regulation or order, of any authority, which
relates to or otherwise imposes liability or standards of conduct concerning the
licensure, certification, qualification, or operation of a clinical or pathology
laboratory, medical practice or other aspect of a Person’s business subject to
such laws, including but not limited to laws governing Medicare and Medicaid
laboratories, laws regarding the professional standards of health care
professionals; laws governing patient confidentiality and privacy; laws
governing the corporate practice of medicine; laws governing laboratories; laws
relating to kickbacks, self-referrals and access to health care, as well as the
Employee Health Care Access Act; 21 U.S.C. ‘301-392, the Federal Food Drug and
Cosmetic Act; 21 U.S.C. 821 et seq., the Federal Drug Abuse Act; Sections 1128,
1128A and 1128B of the Social Security Act; The Clinical Laboratory Improvement
Amendments of 1988; 42 U.S.C. 1320a-7b, 42 C.F.R. Part 1001, 42 CFR Chapter IV,
Subchapter C; Sections 1876 or 1903 of the Social Security Act; 45 CFR, Part 74;
45 CFR, Part 92; 42 CFR 455.109 Section 306 of the Clean Air Act; 42 U.S.C.
‘1857(h) et seq., Section 508 of the Clean Water Act; 33 U.S.C. ‘1368 et seq.,
Executive Order 11738 and Environmental Protection Agency regulations; 40 CFR
Part 15, Title VI of the Civil Rights Act of 1964; 42 U.S.C. ‘2000 d et seq.,
Section 504 of the Rehabilitation Act of 1933; 29 U.S.C. ‘7940; Title IX of the
Education Amendments of 1972, 20 U.S.C. ‘1681 et seq., the Age Discrimination
Act of 1975; 42 U.S.C. ‘6101 et seq., Section 654 of OBRA ‘81; 42 U.S.C. ‘9849
and the Americans with Disabilities Act of 1990; P.L. 101-336, OBRAs 1986
through 1993, as amended, the Health Insurance Portability and Accountability
Act, as amended, the Patient Protection and Affordable Care Act, as amended, the
Health Care and Education Affordability Reconciliation Act of 2010, and any
other similar federal, state or local regulations.

 

24. The effect of any law, regulation or order which becomes effective after the
date hereof.

We have not undertaken any research for purposes of determining whether any of
the Credit Parties or any of the Transactions that may occur in connection with
the Credit Agreement or any of the other Credit Documents is subject to any law
or other governmental requirement other than to those laws and requirements that
in our experience would generally be recognized as applicable to the general
business corporations which are engaged in transactions of the type contemplated
by the Credit Documents and which are not engaged in regulated business
activities in the absence of research by lawyers in the State of New York, and
none of our opinions covers any such law or other requirement unless (i) one of
our Designated Transaction Lawyers had actual knowledge of its applicability at
the time our letter is or was delivered on the date it bears and (ii) it is not
excluded from coverage by other provisions in our letter or in any Schedule to
our letter.

 

C-3



--------------------------------------------------------------------------------

Schedule D

Excluded Provisions

None of the opinions in the letter to which this Schedule is attached covers or
otherwise addresses any of the following types of provisions which may be
contained in the Credit Documents:

 

1. Covenants not to compete, including without limitation covenants not to
interfere with business or employee relations, covenants not to solicit
customers, and covenants not to solicit or hire employees.

 

2. Indemnification for negligence, bad faith, willful misconduct or wrongdoing
or strict product liability or any indemnification for liabilities arising under
securities laws.

 

3. Provisions mandating contribution towards judgments or settlements among
various parties.

 

4. Waivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) rights to counter claim or set off, (iv) statutes of limitations,
(v) rights to notice, (vi) the benefits of statutory, regulatory, or
constitutional rights, unless and to the extent the statute, regulation, or
constitution explicitly allows waiver, (vii) broadly or vaguely stated rights,
and (viii) other benefits to the extent they cannot be waived under applicable
law.

 

5. Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value, late
charges, prepayment charges, interest upon interest, and increased interest
rates upon default.

 

6. Time-is-of-the-essence clauses.

 

7. Provisions that provide a time limitation after which a remedy may not be
enforced.

 

8. Confession of judgment clauses.

 

9. Agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal jurisdiction or subject matter
jurisdiction); provisions restricting access to courts; waiver of the right to
jury trial; waiver of service of process requirements which would otherwise be
applicable; and provisions otherwise purporting to affect the jurisdiction and
venue of courts.

 

10. Provisions that attempt to change or waive rules of evidence or fix the
method or quantum of proof to be applied in litigation or similar proceedings.

 

11. Provisions appointing one party as an attorney-in-fact for an adverse party
or providing that the decision of any particular person will be conclusive or
binding on others.

 

12. Provisions purporting to limit rights of third parties who have not
consented thereto or purporting to grant rights to third parties.

 

D-1



--------------------------------------------------------------------------------

13. Provisions that purport to award attorneys’ fees solely to one party.

 

14. Arbitration agreements.

 

15. Provisions purporting to create a trust or constructive trust without
compliance with applicable trust law.

 

16. Provisions relating to the application of insurance proceeds and
condemnation awards.

 

17. Provisions that provide for the appointment of a receiver or the taking of
possession by the Agent.

 

18. Provisions or agreements regarding proxies, shareholders agreements,
shareholder voting rights, voting trusts, and the like.

 

19. Confidentiality agreements.

 

20. Provisions, if any, which are contrary to the public policy of jurisdictions
covered by our opinions.

 

21. Choice of law provisions, other than, under New York statutory choice-of-law
rules, those provisions in the Credit Documents that provide that the laws of
the State of New York shall govern.

 

22. Provisions in any of the Credit Documents requiring any Credit Party to
perform its obligations under, or cause any other person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, any agreement or other document that is not a Credit Document.

 

23. Provisions of the Credit Documents insofar as they authorize you or your
affiliates to setoff and apply deposits at any time held, and any other
indebtedness at anytime owing by you to or for the account of any Credit Party.

 

24. With your permission, Section 9.20(e) of the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

Schedule E

Schedule of Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Anna Hospital Corporation

4. Berwick Hospital Company, LLC

5. Big Bend Hospital Corporation

6. Big Spring Hospital Corporation

7. Birmingham Holdings, LLC

8. Birmingham Holdings II, LLC

9. Bluefield Holdings, LLC

10. Bluefield Hospital Company, LLC

11. Bluffton Health System, LLC

12. Brownsville Hospital Corporation

13. Brownwood Hospital, L.P.

14. Brownwood Medical Center, LLC

15. Bullhead City Hospital Corporation

16. Bullhead City Hospital Investment Corporation

17. Carlsbad Medical Center, LLC

18. Centre Hospital Corporation

19. CHHS Holdings, LLC

20. CHS Kentucky Holdings, LLC

21. CHS Pennsylvania Holdings, LLC

22. CHS Virginia Holdings, LLC

23. CHS Washington Holdings, LLC

24. Clarksville Holdings, LLC

25. Cleveland Hospital Corporation

26. Cleveland Tennessee Hospital Company, LLC

27. Clinton Hospital Corporation

28. Coatesville Hospital Corporation

29. College Station Hospital, L.P.

30. College Station Medical Center, LLC

31. College Station Merger, LLC

32. Community GP Corp.

33. Community Health Investment Company, LLC

34. Community LP Corp.

35. CP Hospital GP, LLC

36. CPLP, LLC

37. Crestwood Hospital, LP, LLC

38. Crestwood Hospital, LLC

39. CSMC, LLC

40. CSRA Holdings, LLC

41. Deaconess Holdings, LLC

42. Deaconess Hospital Holdings, LLC

43. Deming Hospital Corporation

44. Desert Hospital Holdings, LLC

 

E-1



--------------------------------------------------------------------------------

45. Detar Hospital, LLC

46.

DHSC, LLC

47. DHFW Holdings, LLC

48. Dukes Health System, LLC

49. Dyersburg Hospital Corporation

50. Emporia Hospital Corporation

51. Evanston Hospital Corporation

52. Fallbrook Hospital Corporation

53. Foley Hospital Corporation

54. Forrest City Arkansas Hospital Company, LLC

55. Forrest City Hospital Corporation

56. Fort Payne Hospital Corporation

57. Frankfort Health Partner, Inc.

58. Franklin Hospital Corporation

59. Gadsden Regional Medical Center, LLC

60. Galesburg Hospital Corporation

61. Granbury Hospital Corporation

62. Granite City Hospital Corporation

63. Granite City Illinois Hospital Company, LLC

64. Greenville Hospital Corporation

65. GRMC Holdings, LLC

66.

Hallmark Healthcare Company, LLC

67. Hobbs Medco, LLC

68. Hospital of Barstow, Inc.

69. Hospital of Fulton, Inc.

70. Hospital of Louisa, Inc.

71. Hospital of Morristown, Inc.

72. Jackson Hospital Corporation (KY)

73. Jackson Hospital Corporation (TN)

74. Jourdanton Hospital Corporation

75. Kay County Hospital Corporation

76. Kay County Oklahoma Hospital Company, LLC

77. Kirksville Hospital Company, LLC

78. Lakeway Hospital Corporation

79. Lancaster Hospital Corporation

80. Las Cruces Medical Center, LLC

81. Lea Regional Hospital, LLC

82. Lexington Hospital Corporation

83. Longview Merger, LLC

84. LRH, LLC

85. Lutheran Health Network of Indiana, LLC

86. Marion Hospital Corporation

87. Martin Hospital Corporation

88. Massillon Community Health System LLC

89. Massillon Health System LLC

90. Massillon Holdings, LLC

 

E-2



--------------------------------------------------------------------------------

91. McKenzie Tennessee Hospital Company, LLC

92. McNairy Hospital Corporation

93. MCSA, L.L.C.

94. Medical Center of Brownwood, LLC

95. Merger Legacy Holdings, LLC

96. MMC of Nevada, LLC

97. Moberly Hospital Company, LLC

98. MWMC Holdings, LLC

99. Nanticoke Hospital Company, LLC

100. National Healthcare of Leesville, Inc.

101. National Healthcare of Mt. Vernon, Inc.

102. National Healthcare of Newport, Inc.

103. Navarro Hospital, L.P.

104. Navarro Regional, LLC

105. NC-DSH, LLC

106. Northampton Hospital Company, LLC

107. Northwest Hospital, LLC

108. NOV Holdings, LLC

109. NRH, LLC

110. Oak Hill Hospital Corporation

111. Oro Valley Hospital, LLC

112. Palmer-Wasilla Health System, LLC

113. Payson Hospital Corporation

114. Peckville Hospital Company, LLC

115. Pennsylvania Hospital Company, LLC

116. Phillips Hospital Corporation

117. Phoenixville Hospital Company, LLC

118. Pottstown Hospital Company, LLC

119. QHG Georgia Holdings, Inc.

120. QHG Georgia Holdings II, LLC

121. QHG Georgia, LP

122. QHG of Bluffton Company, LLC

123. QHG of Clinton County, Inc.

124. QHG of Enterprise, Inc.

125. QHG of Forrest County, Inc.

126. QHG of Fort Wayne Company, LLC

127. QHG of Hattiesburg, Inc.

128. QHG of Massillon, Inc.

129. QHG of South Carolina, Inc.

130. QHG of Spartanburg, Inc.

131. QHG of Springdale, Inc.

132. QHG of Warsaw Company, LLC

133. Quorum Health Resources, LLC

134. Red Bud Hospital Corporation

135. Red Bud Illinois Hospital Company, LLC

136. Regional Hospital of Longview, LLC

 

E-3



--------------------------------------------------------------------------------

137. River Region Medical Corporation

138. Roswell Hospital Corporation

139. Ruston Hospital Corporation

140. Ruston Louisiana Hospital Company, LLC

141. SACMC, LLC

142. Salem Hospital Corporation

143. San Angelo Community Medical Center, LLC

144. San Angelo Medical, LLC

145. San Miguel Hospital Corporation

146. Scranton Holdings, LLC

147. Scranton Hospital Company, LLC

148. Scranton Quincy Holdings, LLC

149. Scranton Quincy Hospital Company, LLC

150. Shelbyville Hospital Corporation

151. Siloam Springs Arkansas Hospital Company, LLC

152. Siloam Springs Holdings, LLC

153. Southern Texas Medical Center, LLC

154. Spokane Valley Washington Hospital Company, LLC

155. Spokane Washington Hospital Company, LLC

156. Tennyson Holdings, LLC

157. Tooele Hospital Corporation

158. Tomball Texas Holdings, LLC

159. Tomball Texas Hospital Company, LLC

160. Triad Healthcare Corporation

161. Triad Holdings III, LLC

162. Triad Holdings IV, LLC

163. Triad Holdings V, LLC

164. Triad Nevada Holdings, LLC

165. Triad of Alabama, LLC

166. Triad of Oregon, LLC

167. Triad-ARMC, LLC

168. Triad-El Dorado, Inc.

169. Triad-Navarro Regional Hospital Subsidiary, LLC

170. Tunkhannock Hospital Company, LLC

171. VHC Medical, LLC

172. Vicksburg Healthcare, LLC

173. Victoria Hospital, LLC

174. Victoria of Texas, L.P.

175. Virginia Hospital Company, LLC

176. Warren Ohio Hospital Company, LLC

177. Warren Ohio Rehab Hospital Company, LLC

178. Watsonville Hospital Corporation

179. Waukegan Hospital Corporation

180. Waukegan Illinois Hospital Company, LLC

181. Weatherford Hospital Corporation

182. Weatherford Texas Hospital Company, LLC

 

E-4



--------------------------------------------------------------------------------

183. Webb Hospital Corporation

184. Webb Hospital Holdings, LLC

185. Wesley Health System, LLC

186. West Grove Hospital Company, LLC

187. WHMC, LLC

188. Wilkes-Barre Behavioral Hospital Company, LLC

189. Wilkes-Barre Holdings, LLC

190. Wilkes-Barre Hospital Company, LLC

191. Williamston Hospital Corporation

192. Women & Children’s Hospital, LLC

193. Woodland Heights Medical Center, LLC

194. Woodward Health System, LLC

195. Youngstown Ohio Hospital Company, LLC

 

E-5



--------------------------------------------------------------------------------

Schedule I

Specified Agreements

 

1. Indenture dated as of July 25, 2007 among the Borrower, the Subsidiary
Guarantors and U.S. Bank National Association, as Trustee, relating to the sale
by the Borrower of $3,021,331,000 8 7/8% Senior Notes due 2015, as supplemented.

 

2. Indenture dated as of November 22, 2011 among the Borrower, Parent, the
Subsidiary Guarantors and U.S. Bank National Association, relating to the sale
by the Borrower of $1,000,000,000 8% Senior Notes due 2019.

 

I



--------------------------------------------------------------------------------

EXHIBIT B-2

Form of Opinion of General Counsel of Parent



--------------------------------------------------------------------------------

February 2, 2012

The Lenders and the Agent Referred to Below

c/o Credit Suisse AG

as Administrative Agent, Collateral Agent and

Issuing Bank

Eleven Madison Avenue

New York, New York 10010

 

  RE: Second Amendment and Restatement Agreement, dated as of February 2, 2012

Ladies and Gentlemen:

I am Executive Vice President, Secretary and General Counsel of CHS/Community
Health Systems, Inc., a Delaware corporation (the “Borrower”), and have acted as
Counsel for the Borrower, Community Health Systems, Inc. (“Parent”) and each of
the Subsidiaries listed on the Schedule of Guarantors attached hereto as
Schedule A (each a “Guarantor” and, collectively, the “Guarantors”, and together
with the Borrower and Parent, the “Credit Parties”) in connection with the
Second Amendment and Restatement Agreement, dated as of even date herewith (the
“Amendment Agreement”), among Parent, the Borrower, the Guarantors, and Credit
Suisse AG, as Administrative Agent and Collateral Agent (the “Agent”), and the
Lenders listed on the signature pages thereto, which Amendment Agreement amends
and restates the Credit Agreement, dated as of July 25, 2007, as amended and
restated as of November 5, 2010 (the “Existing Credit Agreement”), among Parent,
the Borrower, Agent, and the Lenders party thereto (the Existing Credit
Agreement, as amended and restated by the Amendment Agreement, the “Amended and
Restated Credit Agreement”).

This opinion is delivered to you pursuant to subsection Section 5(b)(ii) of the
Amendment Agreement. All capitalized terms used herein that are defined in, or
by reference in, the Amended and Restated Credit Agreement have the meanings
assigned to such terms therein, or by reference therein, unless otherwise
defined herein. With your permission, all assumptions and statements of reliance
herein have been made without any independent investigation or verification on
my part except to the extent otherwise expressly stated, and I express no
opinion with respect to the subject matter or accuracy of such assumptions or
items relied upon.

In connection with this opinion, I have (i) investigated such questions of law,
(ii) examined originals or certified, conformed or reproduction copies of such
agreements, instruments, documents, and records of the Credit Parties, such
certificates of public officials and such other documents, and (iii) received
such information from officers and representatives of the Credit Parties, as I
have deemed necessary or appropriate for the purposes of this opinion. I have
examined, among other documents, the following (in each case dated as of the
date of the Amendment Agreement):

 

  (a) an executed copy of the Amendment Agreement; and

 

  (b) a copy of the Amended and Restated Credit Agreement.

The documents referred to in items (a) and (b) above, inclusive, are referred to
herein as the “Transaction Documents”.

In all such examinations, I have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures on original or
certified, conformed or reproduction copies of



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 2 of 9

 

documents of all parties (other than with respect to the Credit Parties to the
extent signed in my presence), the authenticity of original and certified
documents and the conformity to original or certified documents of all copies
submitted to me as conformed or reproduction copies. As to various questions of
fact relevant to the opinions expressed herein, I have relied upon, and assume
the accuracy of, certificates and oral or written statements and other
information of or from public officials and others, and assume compliance on the
part of all parties to the Transaction Documents with their covenants and
agreements contained therein.

With respect to the opinions expressed in clauses (ii) and (iv) of paragraph
(b) below, my opinions are limited (x) to my actual knowledge of the respective
business activities and properties of the Credit Parties in respect of such
matters and without any independent investigation or verification on my part and
(y) to my review of only those laws and regulations that, in my experience, are
normally applicable to transactions of the type contemplated by the Transaction
Documents.

To the extent it may be relevant to the opinions expressed herein, I have
assumed that the parties to the Transaction Documents, other than Parent, the
Borrower and the Guarantors, have the corporate power to enter into and perform
such documents and that (except as set forth in paragraph (b) below) such
documents have been duly authorized, executed and delivered by, and constitute
legal, valid and binding obligations of, such parties.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth therein, I am of the opinion that:

(a) Each Guarantor is a corporation, limited liability company, or limited
partnership validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has all power and
authority necessary to execute, deliver and perform its obligations under the
Transaction Documents.

(b) The execution and delivery by each Credit Party of the Amendment Agreement
and the performance by each Credit Party of its respective obligations under
each of the Transaction Documents and the borrowings by the Borrower and the
grant by each Credit Party of the security interests pursuant to the Transaction
Documents to which it is a party (i) have been authorized, in the case of each
Guarantor, by all necessary action by such Guarantor, (ii) do not require under
present law any filing or registration by any Credit Party with, or approval or
consent to any Credit Party of, any governmental agency or authority of the
State of Tennessee that has not been made or obtained, except those required in
the ordinary course of business in connection with the future performance, if
any, by each Credit Party of its respective obligations under certain covenants
contained in the Transaction Documents to which it is a party or pursuant to
securities or other laws that may be applicable to the disposition of any
collateral subject thereto, (iii) do not contravene any provision of the
certificate of incorporation or bylaws or similar organizational document of any
Guarantor, (iv) do not violate any present law, or present regulation of any
governmental agency or authority, of the State of Tennessee known by me to be
applicable to any Credit Party or their respective properties, (v) breach or
cause a default under any agreement or violate any court decree or order binding
upon such Credit Party or its property (this opinion being limited (x) to those
agreements, decrees or orders that have been filed as exhibits (or are
incorporated by reference as exhibits) to the Form 10-K of Parent for the year
ended December 31, 2010 and (y) in that I express, no opinion with respect to
any breach, default or violation not readily ascertainable from the face of any
such agreement, decree or order, or arising under or based upon any cross
default provision insofar as it relates to a default under an agreement not so
identified to



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 3 of 9

 

me, or arising under or based upon any covenant of a financial or numerical
nature or requiring computation), and (vi) will not result in or require the
creation or imposition of any Lien upon any properties of a Credit Party
pursuant to the provisions of any agreement (this opinion being limited to those
agreements that have been filed as exhibits (or are incorporated by reference as
exhibits) to the Form 10-K of Parent for the year ended December 31, 2010.

(c) The Amendment Agreement has been duly executed and delivered on behalf of
each Guarantor that is a party thereto.

To my actual knowledge, I am not aware of any pending legal proceeding before,
or pending investigation by, any court or administrative agency or authority, or
any arbitration tribunal, against or directly affecting the Credit Parties, or
any of their respective properties, which seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief in connection
with or which would adversely affect the legality, validity or enforceability
of, any of the Transaction Documents or the transactions contemplated thereby.

I have issued certain limited opinions above as to the corporate, limited
liability company, or limited partnership organization, existence, good standing
and authority of the Guarantors under the law of their respective states of
organization. I do not purport to be an expert in matters of law of
jurisdictions other than the State of Tennessee and the federal law of the
United States of America, and have issued my opinions based solely upon my
review of the corporate record of each Guarantor.

The opinions set forth above are subject to the following qualifications and
limitations:

 

  (a) I express no opinion regarding the application of federal or state
securities laws to the transactions contemplated in the Transaction Documents;

 

  (b) I express no opinion regarding (i) the effect of fraudulent conveyance,
fraudulent transfer and other similar laws relating to or affecting the rights
of creditors and (ii) restrictions relating to capital adequacy that may be
applicable to any Guarantor to the extent any Transaction Document may be deemed
a dividend or distribution; and

 

  (c) to the extent that section 8.31 of the Revised Model Business Corporation
Act (as adopted in any state in which a Credit Party is incorporated) or other
corporation law analogous thereto may apply, I have assumed the transactions
described in the Transaction Documents are fair to the Credit Parties.

I am qualified to practice law in the State of Tennessee, and I am no expert in
and express no opinions as to the laws of other jurisdictions other than to the
federal laws of the United States of America and the laws of the State of
Tennessee, as currently in effect. I assume no obligation to supplement this
opinion if any applicable laws change after the date hereof or if I become aware
of any facts that might change the opinions expressed herein after the date
hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 4 of 9

 

The opinions expressed herein are solely for the benefit of the Lenders and the
Agent and may not be relied on in any manner or for any purpose by any other
person or entity.

 

Very truly yours,

 



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 5 of 9

 

Schedule A

Schedule of Guarantors

 

Abilene Hospital, LLC Abilene Merger, LLC Anna Hospital Corporation Berwick
Hospital Company, LLC Big Bend Hospital Corporation Big Spring Hospital
Corporation Birmingham Holdings, LLC Birmingham Holdings II, LLC Bluefield
Holdings, LLC Bluefield Hospital Company, LLC Bluffton Health System, LLC
Brownsville Hospital Corporation Brownwood Hospital, L.P. Brownwood Medical
Center, LLC Bullhead City Hospital Corporation Bullhead City Hospital Investment
Corporation Carlsbad Medical Center, LLC Centre Hospital Corporation CHHS
Holdings, LLC CHS Kentucky Holdings, LLC CHS Pennsylvania Holdings, LLC CHS
Virginia Holdings, LLC CHS Washington Holdings, LLC Clarksville Holdings, LLC
Cleveland Hospital Corporation Cleveland Tennessee Hospital Company, LLC Clinton
Hospital Corporation Coatesville Hospital Corporation College Station Hospital,
L.P. College Station Medical Center, LLC College Station Merger, LLC Community
GP Corp. Community Health Investment Company, LLC Community LP Corp. CP Hospital
GP, LLC CPLP, LLC Crestwood Hospital, LP, LLC Crestwood Hospital, LLC CSMC, LLC
CSRA Holdings, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 6 of 9

 

 

Deaconess Holdings, LLC Deaconess Hospital Holdings, LLC Deming Hospital
Corporation Desert Hospital Holdings, LLC Detar Hospital, LLC DHSC, LLC DHFW
Holdings, LLC Dukes Health System, LLC Dyersburg Hospital Corporation Emporia
Hospital Corporation Evanston Hospital Corporation Fallbrook Hospital
Corporation Foley Hospital Corporation Forrest City Arkansas Hospital Company,
LLC Forrest City Hospital Corporation Fort Payne Hospital Corporation Frankfort
Health Partner, Inc. Franklin Hospital Corporation Gadsden Regional Medical
Center, LLC Galesburg Hospital Corporation Granbury Hospital Corporation Granite
City Hospital Corporation Granite City Illinois Hospital Company, LLC Greenville
Hospital Corporation GRMC Holdings, LLC Hallmark Healthcare Company, LLC Hobbs
Medco, LLC Hospital of Barstow, Inc. Hospital of Fulton, Inc. Hospital of
Louisa, Inc. Hospital of Morristown, Inc. Jackson Hospital Corporation (KY)
Jackson Hospital Corporation (TN) Jourdanton Hospital Corporation Kay County
Hospital Corporation Kay County Oklahoma Hospital Company, LLC Kirksville
Hospital Company, LLC Lakeway Hospital Corporation Lancaster Hospital
Corporation Las Cruces Medical Center, LLC Lea Regional Hospital, LLC Lexington
Hospital Corporation Longview Merger, LLC LRH, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 7 of 9

 

 

Lutheran Health Network of Indiana, LLC Marion Hospital Corporation Martin
Hospital Corporation Massillon Community Health System LLC Massillon Health
System LLC Massillon Holdings, LLC McKenzie Tennessee Hospital Company, LLC
McNairy Hospital Corporation MCSA, L.L.C. Medical Center of Brownwood, LLC
Merger Legacy Holdings, LLC MMC of Nevada, LLC Moberly Hospital Company, LLC
MWMC Holdings, LLC Nanticoke Hospital Company, LLC National Healthcare of
Leesville, Inc. National Healthcare of Mt. Vernon, Inc. National Healthcare of
Newport, Inc. Navarro Hospital, L.P. Navarro Regional, LLC NC-DSH, LLC
Northampton Hospital Company, LLC Northwest Hospital, LLC NOV Holdings, LLC NRH,
LLC Oak Hill Hospital Corporation Oro Valley Hospital, LLC Palmer-Wasilla Health
System, LLC Payson Hospital Corporation Peckville Hospital Company, LLC
Pennsylvania Hospital Company, LLC Phillips Hospital Corporation Phoenixville
Hospital Company, LLC Pottstown Hospital Company, LLC QHG Georgia Holdings, Inc.
QHG Georgia Holdings II, LLC QHG Georgia, LP QHG of Bluffton Company, LLC QHG of
Clinton County, Inc. QHG of Enterprise, Inc. QHG of Forrest County, Inc. QHG of
Fort Wayne Company, LLC QHG of Hattiesburg, Inc. QHG of Massillon, Inc.



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 8 of 9

 

 

QHG of South Carolina, Inc. QHG of Spartanburg, Inc. QHG of Springdale, Inc. QHG
of Warsaw Company, LLC Quorum Health Resources, LLC Red Bud Hospital Corporation
Red Bud Illinois Hospital Company, LLC Regional Hospital of Longview, LLC River
Region Medical Corporation Roswell Hospital Corporation Ruston Hospital
Corporation Ruston Louisiana Hospital Company, LLC SACMC, LLC Salem Hospital
Corporation San Angelo Community Medical Center, LLC San Angelo Medical, LLC San
Miguel Hospital Corporation Scranton Holdings, LLC Scranton Hospital Company,
LLC Scranton Quincy Holdings, LLC Scranton Quincy Hospital Company, LLC
Shelbyville Hospital Corporation Siloam Springs Arkansas Hospital Company, LLC
Siloam Springs Holdings, LLC Southern Texas Medical Center, LLC Spokane Valley
Washington Hospital Company, LLC Spokane Washington Hospital Company, LLC
Tennyson Holdings, LLC Tooele Hospital Corporation Tomball Texas Holdings, LLC
Tomball Texas Hospital Company, LLC Triad Healthcare Corporation Triad Holdings
III, LLC Triad Holdings IV, LLC Triad Holdings V, LLC Triad Nevada Holdings, LLC
Triad of Alabama, LLC Triad of Oregon, LLC Triad-ARMC, LLC Triad-El Dorado, Inc.
Triad-Navarro Regional Hospital Subsidiary, LLC Tunkhannock Hospital Company,
LLC VHC Medical, LLC Vicksburg Healthcare, LLC



--------------------------------------------------------------------------------

The Lenders and the Agent Referred to Below

c/o Credit Suisse

as Agent

Page 9 of 9

 

 

Victoria Hospital, LLC Victoria of Texas, L.P. Virginia Hospital Company, LLC
Warren Ohio Hospital Company, LLC Warren Ohio Rehab Hospital Company, LLC
Watsonville Hospital Corporation Waukegan Hospital Corporation Waukegan Illinois
Hospital Company, LLC Weatherford Hospital Corporation Weatherford Texas
Hospital Company, LLC Webb Hospital Corporation Webb Hospital Holdings, LLC
Wesley Health System, LLC West Grove Hospital Company, LLC WHMC, LLC
Wilkes-Barre Behavioral Hospital Company, LLC Wilkes-Barre Holdings, LLC
Wilkes-Barre Hospital Company, LLC Williamston Hospital Corporation Women &
Children’s Hospital, LLC Woodland Heights Medical Center, LLC Woodward Health
System, LLC Youngstown Ohio Hospital Company, LLC